 



Exhibit 10.51

AMENDMENT TO EMPLOYMENT AGREEMENT

     THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”), made as of this
8th day of July, 2005, by and between Cronos Containers Inc., a California
corporation (“Employer”), and John M. Foy (“Employee”),

W I T N E S S E T H:

     WHEREAS, Employer and Employee entered into an Employment Agreement, dated
as of April 1, 1999, as amended on December 1, 1999, December 1, 2000,
December 1, 2001, October 15, 2002, November 5, 2002, and November 4, 2003
(hereinafter, the “Employment Agreement”); and

     WHEREAS, pursuant to paragraph “First” of the Employment Agreement,
Employer agreed to employ Employee, and Employee agreed to serve in the employ
of Employer, on an exclusive and full-time basis, as the President of Employer,
through November 30, 2005, subject to earlier termination pursuant to the
provisions of the Employment Agreement; and

     WHEREAS, Employer and Employee desire to extend the term of the Employment
Agreement; and

     WHEREAS, Employer and Employee desire to clarify the severance payable to
Employee in the event of his termination of employment without cause;

     NOW, THEREFORE, in consideration of the mutual covenants herein contained
and other good and valuable consideration, Employer and Employee agree as
follows:

     1. Extension of Term of Employment Agreement. Employer agrees to employ
Employee, and Employee agrees to serve in the employ of Employer, on an
exclusive and full-time basis, as the Senior Vice President of Employer, subject
to the supervision and direction of the President of Employer or, if that office
is vacant, to the supervision and direction of Employer’s Board of Directors,
through November 30, 2006, unless such period is sooner terminated pursuant to
the provisions of paragraphs “FIFTH,” “SIXTH,” or “SIXTEENTH” of the Employment
Agreement.

     2. Payment of Severance.

          (a) In the event of the termination of Employee under the Employment
Agreement without cause, or the failure by Employer without cause to extend the
term of the Employment Agreement on or prior to the expiration of the term of
the Employment Agreement, then and in such event Employee shall be paid an
amount equal to the greater of (i) Employee’s salary under the Employment
Agreement for the balance of the term of the Employment Agreement, or (ii) an
amount equal to the product obtained by multiplying Employee’s monthly salary at
the time of termination by the

1



--------------------------------------------------------------------------------



 



number of years, not to exceed twenty-four (24) (the “Multiplier”), that
Employee has worked for Employer (and any affiliate of Employer).

          (b) For purposes of this Section 2, a termination for “cause” refers
to a termination based upon the non-performance of, or willful misconduct in the
performance of, Employee’s duties to Employer, or to willful misconduct of
Employee amounting to moral turpitude, so as to affect his ability to adequately
perform services on behalf of Employer.

          (c) No severance shall be payable by Employer to Employee if Employee
voluntarily resigns his employment with Employer.

          (d) Any severance payable under this Section 2 shall be paid to
Employee in one lump sum, within thirty (30) days of his termination of
employment.

          (e) The severance payable to Employee under this Section 2 is in lieu
of any severance payable to Employee under any severance policy of Employer, and
no severance shall be payable to Employee separate and apart from the severance
payable to Employee under this Section 2 and Section 3 hereof.

     3. Severance Benefit – Medical.

          (a) Medical severance shall be payable to Employee pursuant to the
provisions of subsection (c) of this Section 3 in the event that, on or prior to
the date Employee’s employment with Employer terminates under circumstances that
would entitle him to the payment of severance under Section 2 of this Amendment,
Employer’s counsel or independent auditors advise Employer that payment of
medical severance benefits under the provisions of subsection (c) of this
Section 3 will not be subject to the provisions of Section 409A of the Internal
Revenue Code of 1986, as amended (“Code”) or, if subject to the provisions of
Section 409A of the Code, complies with the requirements thereof such that the
medical severance benefits payable to Employee under subsection (c) of this
Section 3 will not be subject to the interest and additional tax payable under
Section 409A(a)(1)(B). Otherwise the medical severance payable to Employee shall
be governed by the provisions of subsection (b) of this Section 3.

          (b) In the event that Employee’s employment with Employer terminates
under circumstances that would entitle him to the payment of severance under
Section 2 of this Amendment and the condition stated in subsection (a) of this
Section 3 for the application of subsection (c) has not been met, then and in
such event Employee shall be paid an amount equal to the product obtained by
multiplying (i) the monthly premium payable by Employee under COBRA to continue
the health insurance benefits that were available to him at the time of his
termination by (ii) the Multiplier. The medical severance payable to Employee
under this subsection (b) shall be paid to Employee in one lump sum, within
thirty (30) days of his termination of employment.

          (c) (1) In the event that Employee’s employment with Employer
terminates under circumstances that would entitle him to the payment of
severance under Section 2 of this Amendment, and, by the date of Employee’s

2



--------------------------------------------------------------------------------



 



termination, the condition stated in subsection (a) of this Section 3 for the
application of this subsection (c) has been met, then and in such event, in lieu
of medical severance payable under subsection (b) of this Section 3, Employee
shall be entitled to reimbursement, monthly, from Employer for the premiums paid
by Employee under COBRA to continue the health insurance benefits available
generally to the employees of Employer. Employer’s obligation to reimburse
Employee for COBRA premiums shall extend for that number of months equal to the
Multiplier or for as long as COBRA coverage (including any state coverage) is
available to Employee, whichever period first expires. In the event that
Employer terminates its health plan or any benefit thereof (e.g., dental or
vision) that was available to Employee at the time Employee’s employment with
Employer was terminated, and for which COBRA coverage is available to Employee,
then and in such event Employer shall pay to Employee, in one lump sum, within
thirty (30) days of termination of such coverage, an amount equal to the
reimbursement paid by Employer to Employee for such coverage for the month prior
to its termination, multiplied by the number of remaining months Employer would
have reimbursed Employee for COBRA premiums under this Section 3(c) had Employer
not terminated its health plan (or any benefit thereof). In the event that
Employer does not terminate its health plan in its entirety but only a benefit
thereof (such as dental or vision), then and in such event a lump-sum payment
shall be made to Employee hereunder only if an identifiable portion of the COBRA
premium is attributable to the terminated benefit of Employer’s health plan.
Nothing in this paragraph shall be interpreted to provide assurance to Employee
that, after any lump-sum payment is made to Employee hereunder, Employee shall
be capable of securing health plan coverage or benefits thereafter.

               (2) If, after termination of employment by Employer, Employee is
receiving medical severance benefits under the provisions of this subsection
(c), and health benefits are available to Employee from another company or
entity, then and in such event (i) Employee shall notify Employer that health
benefits are available to Employee from another company or entity, and
(ii) Employer’s obligation to provide further medical severance benefits to
Employee under this Section 3 shall terminate.

          (d) Nothing in this Section 3 or in this Amendment shall require
Employer to continue to provide health insurance benefits for its employees
generally, including Employee, or to continue to maintain the current level and
amount of coverage under its health insurance plan(s).

     4. Payment of Severance Benefits Conditional Upon Release. Employer’s
obligation to provide the severance benefits to Employee under the provisions of
Sections 2 and 3 of this Amendment shall be conditioned on Employee’s execution
and continued compliance in all material respects with the restrictive covenants
set forth in the Release of Claims attached hereto as Appendix A.

     5. Continuance in Force of Employment Agreement. Other than as specifically
amended hereby, the terms and provisions of the Employment Agreement shall
remain in full force and effect.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Employer and Employee have signed this Amendment,
effective as of the day and year first above written.

         
 
  “EMPLOYER”
 
            CRONOS CONTAINERS INC.
 
       
 
  By    /s/ Peter J. Younger
 
       
 
       
 
  Its    Director
 
       
 
       
 
  “EMPLOYEE”
 
             /s/ John M. Foy           JOHN M. FOY

4



--------------------------------------------------------------------------------



 



Appendix A

Form of Release of Claims

 



--------------------------------------------------------------------------------



 



RELEASE OF CLAIMS

     1. Release of Claims (“Release”). In consideration of the payments and
benefits to be made by                     , a                      corporation
(“Employer”) to                      (“Employee”) under that certain Employment
Agreement, dated as of                     , as amended                     
(hereinafter, “Employment Agreement”), and with the intention of binding
Employee and Employee’s heirs, executors, administrators and assigns, Employee
does hereby release, remise, acquit and forever discharge Employer and each of
its subsidiaries and affiliates (the “Employer Affiliated Group”), their present
and former officers, directors, executives, agents, attorneys, employees and
employee benefits plans (and the fiduciaries thereof), and the successors,
predecessors and assigns of each of the foregoing (collectively, the “Employer
Released Parties”), of and from any and all claims, actions, causes of action,
complaints, charges, demands, rights, damages, debts, sums of money, accounts,
financial obligations, suits, expenses, attorneys’ fees and liabilities of
whatever kind or nature in law, equity or otherwise, whether accrued, absolute,
contingent, unliquidated or otherwise and whether now known or unknown,
suspected or unsuspected which Employee, individually or as a member of a class,
now has, owns or holds, or has at any time heretofore had, owned or held,
against any Employer Released Party in any capacity, including, without
limitation, any and all claims (i) arising out of or in any way connected with
Employee’s service to any member of the Employer Affiliated Group (or the
predecessors thereof) in any capacity, or the termination of such service in any
such capacity, (ii) for severance or vacation benefits, unpaid wages, salary or
incentive payments, (iii) for breach of contract, wrongful discharge, impairment
of economic opportunity, defamation, intentional infliction of emotional harm or
other tort, and (iv) for any violation of applicable state and local labor and
employment laws (including, without limitation, all laws concerning unlawful and
unfair labor and employment practices), any and all claims based on the Employee
Retirement Income Security Act of 1974 (“ERISA”), any and all claims arising
under the civil rights laws of any federal, state or local jurisdiction,
including, without limitation, Title VII of the Civil Rights Act of 1964 (“Title
VII”), the Americans with Disabilities Act (“ADA”), Sections 503 and 504 of the
Rehabilitation Act, the Family and Medical Leave Act, the Age Discrimination in
Employment Act (“ADEA”), the California Labor Code, and any and all claims under
any whistleblower laws or whistleblower provisions of other laws, excepting
only:

     (a) rights of Employee under this Release and the Employment Agreement;

     (b) rights of Employee relating to equity awards held by Employee as of his
or her termination date;

     (c) the right of Employee to receive COBRA continuation coverage in
accordance with applicable law;

     (d) rights to indemnification Employee may have (i) under applicable
corporate law, (ii) under the bylaws or articles of incorporation of any

A-1



--------------------------------------------------------------------------------



 



Employer Released Party, or (iii) as an insured under any director’s and
officer’s liability insurance policy now or previously in force;

     (e) claims (i) for benefits under any health, disability, retirement,
deferred compensation, life insurance or other similar employee benefit plan or
arrangement of the Employer Affiliated Group, and (ii) for earned but unused
vacation pay through the termination date in accordance with applicable Employer
policy; and

     (f) claims for the reimbursement of unreimbursed business expenses incurred
prior the date (“Termination Date”) of Employee’s termination of employment by
Employer.

     2. Waiver of Unknown Claims. In connection with this Release, and subject
to exceptions (a)-(f) of Section 1 of this Release, Employee acknowledges that
he or she is aware that he or she may later discover facts in addition to or
different from those which he or she currently knows or believes to be true with
respect to the subject matters of this Release, but that it is Employee’s
intention hereby fully, finally, and forever, to settle and release all of these
matters which now exist, may exist, or previously existed between Employee and
the Employer Released Parties, whether known or unknown, suspected or
unsuspected. In furtherance of such intent, the releases given herein shall be
and shall remain in effect as full and complete releases, notwithstanding the
discovery or existence of such additional or different facts. In this regard,
and subject to the exceptions (a)-(f) of Section 1 of this Release, Employee
specifically waives the benefits of the provisions of Section 1542 of the Civil
Code of the State of California and any other analogous state or federal law or
regulation. Said Section 1542 of the California Civil Code reads as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH DEBTOR.

     3. No Admissions. Employee acknowledges and agrees that this Release is not
to be construed in any way as an admission of any liability whatsoever by any
Employer Released Party, any such liability being expressly denied.

     4. Application to all Forms of Relief. This Release applies to any relief
no matter how called, including, without limitation, wages, back pay, front pay,
compensatory damages, liquidated damages, punitive damages for pain or
suffering, costs and attorney’s fees and expenses.

     5. Specific Waiver. Employee specifically acknowledges that his or her
acceptance of the terms of this Release is, among other things, a specific
waiver of his or her rights, claims and causes of action under Title VII, ADEA,
ADA and any state or

A-2



--------------------------------------------------------------------------------



 



local law or regulation in respect of discrimination of any kind; provided,
however, that nothing herein shall be deemed, nor does anything herein purport,
to be a waiver of any right or claim or cause of action which by law Employee is
not permitted to waive.

     6. No Complaints or Other Claims. Employee acknowledges and agrees that he
or she has not, with respect to any transaction or state of facts existing prior
to the date hereof, filed any complaints, charges or lawsuits against any
Employer Released Party with any governmental agency, court or tribunal.

     7. Conditions of Release.

          (a) Terms and Conditions. From and after the Termination Date,
Employee shall abide by all the terms and conditions of this Release and the
terms and conditions set forth in the Employment Agreement, which is
incorporated herein by reference.

          (b) Confidentiality. Employee shall not, without the prior written
consent of Employer or as may otherwise be required by law or any legal process,
or as is necessary in connection with any adversarial proceeding against any
member of the Employer Affiliated Group (in which case Employee shall cooperate
with Employer in obtaining a protective order at Employer’s expense against
disclosure by a court of competent jurisdiction), communicate, to anyone other
than Employer and those designated by Employer or on behalf of Employer in the
furtherance of its business, any trade secrets, confidential information,
knowledge or data relating to any member of the Employer Affiliated Group,
obtained by Employee during Employee’s employment by Employer that is not
generally available public knowledge (other than by acts by Employee in
violation of this Release).

          (c) Return of Employer Material. Employee represents that he or she
has returned to Employer all Employer Material (as defined below). For purposes
of this Section 7(c), “Employer Material” means any documents, files and other
property and information of any kind belonging or relating to (i) any member of
the Employer Affiliated Group, (ii) the current and former suppliers, creditors,
directors, officers, employees, agents and customers of any of them, or (iii)
the businesses, products, services and operations (including, without
limitation, business, financial and accounting practices) of any of them, in
each case whether tangible or intangible (including, without limitation, credit
cards, building and office access cards, keys, computer equipment, cellular
telephones, pagers, electronic devices, hardware, manuals, files, documents,
records, software, customer data, research, financial data and information,
memoranda, surveys, correspondence, statistics and payroll and other employee
data, and any copies, compilations, extracts, excerpts, summaries and other
notes thereof or relating thereto), excluding only information (x) that is
generally available public knowledge or (y) that relates to Employee’s
compensation or employee benefits.

          (d) Cooperation. Following the Termination Date, Employee shall
reasonably cooperate with Employer upon the reasonable request of Employer and

A-3



--------------------------------------------------------------------------------



 



be reasonably available to Employer with respect to matters arising out of
Employee’s services to the Employer Affiliated Group.

          (e) Nondisparagement. Employee agrees not to communicate negatively
about or otherwise disparage any Employer Released Party or the products or
businesses of any of them in any way whatsoever.

          (f) Nonsolicitation. Employee agrees that for the period of time
beginning on the date hereof and ending on the second anniversary hereof,
Employee shall not, either directly or indirectly, solicit, entice, persuade,
induce or otherwise attempt to influence any person who is employed by any
member of the Employer Affiliated Group to terminate such person’s employment by
such member of the Employer Affiliated Group. Employee also agrees that for the
same period of time he or she shall not assist any person or entity in the
recruitment of any person who is employed by any member of the Employer
Affiliated Group. The Employee’s provision of a reference to or in respect of
any individual shall not be a violation this Section 7(f).

          (g) No Representation. The Employee acknowledges that, other than as
set forth in the Employment Agreement, (i) no promises have been made to him or
her, and (ii) in signing this Release Employee is not relying upon any statement
or representation made by or on behalf of any Employer Released Party and each
or any of them concerning the merits of any claims or the nature, amount, extent
or duration of any damages relating to any claims or the amount of any money,
benefits, or compensation due Employee or claimed by Employee, or concerning the
Release or concerning any other thing or matter.

          (h) Injunctive Relief. In the event of a breach or threatened breach
by Employee of this Section 7, Employee agrees that Employer shall be entitled
to injunctive relief in a court of appropriate jurisdiction to remedy any such
breach or threatened breach, Employee acknowledging that damages would be
inadequate or insufficient.

     8. Voluntariness. Employee agrees that he or she is relying solely upon his
or her own judgment; that Employee is over eighteen years of age and is legally
competent to sign this Release; that Employee is signing this Release of his or
her own free will; that Employee has read and understood the Release before
signing it; and that Employee is signing this Release in exchange for
consideration that he or she believes is satisfactory and adequate.

     9. Legal Counsel. Employee acknowledges that he or she has been informed of
the right to consult with legal counsel and has been encouraged to do so.

     10. Complete Agreement/Severability. This Release constitutes the complete
and final agreement between the parties and supersedes and replaces all prior or
contemporaneous agreements, negotiations, or discussions relating to the subject
matter of this Release. All provisions and portions of this Release are
severable. If any provision or portion of this Release or the application of any
provision or portion of the

A-4



--------------------------------------------------------------------------------



 



Release shall be determined to be invalid or unenforceable to any extent or for
any reason, all other provisions and portions of this Release shall remain in
full force and shall continue to be enforceable to the fullest and greatest
extent permitted by law.

     11. Acceptance. Employee acknowledges that he or she has been given a
period of twenty-one (21) days within which to consider this Release, unless
applicable law requires a longer period, in which case Employee shall be advised
of such longer period and such longer period shall apply. Employee may accept
this Release at any time within this period of time by signing the Release and
returning it to Employer.

     12. Revocability. This Release shall not become effective or enforceable
until seven (7) calendar days after Employee signs it. Employee may revoke his
or her acceptance of this Release at any time within that seven (7) calendar day
period by sending written notice to Employer. Such notice must be received by
Employer within the seven (7) calendar day period in order to be effective and,
if so received, would void this Release for all purposes.

     13. Governing Law. Except for issues or matters as to which federal law is
applicable, this Release shall be governed by and construed and enforced in
accordance with the laws of the State of California without giving effect to the
conflicts of law principles thereof.

     Please indicate your acceptance of this Release by signing and dating this
page and returning it to Employer. A duplicate of this Release should be
maintained for your records.

             
 
  “EMPLOYER”    
 
                     
 
           
 
  By        
 
           
 
           
 
  Its        
 
           
 
           
 
  Date:        
 
           

          ACCEPTED AND AGREED:    
 
       
“EMPLOYEE”
   
 
             
 
       
Date:
       
 
       

A-5